        Case 1:17-md-02800-TWT Document 721 Filed 06/05/19 Page 1 of 16
                                                                                                      1



 1                                 UNITED STATES DISTRICT COURT
                                   NORTHERN DISTRICT OF GEORGIA
 2                                       ATLANTA DIVISION

 3
     IN RE: EQUIFAX, INC., CUSTOMER )                                        Case Number
 4   DATA SECURITY BREACH LITIGATION )
                                     )                                  1:17-md-2800-TWT
 5                                   )
                                     )
 6                                   )
                                     )
 7   IN RE: EQUIFAX SECURITIES       )                                       Case Number
     LITIGATION                      )
 8                                   )                                  1:17-cv-3463-TWT
                                     )
 9                                   )
                                     )
10   IN RE: EQUIFAX DERIVATIVE       )                                       Case Number
     LITIGATION                      )
11                                   )                                   1:18-cv-317-TWT
                                     )
12

13
                    Transcript of a status conference before the
14
                    Honorable Thomas W. Thrash, Jr., Chief Judge
15
                                       April 3, 2019; 2:03 p.m.
16
                                              Atlanta, Georgia
17

18

19
     (Appearances on page two)
20

21
               P r o c e e d i n g s r e c o r d e d b y m e c h a n i c a l s t e n o g r a p h y,
22   t r a n s c r i p t p r o d u c e d b y c o m p u t e r.

23
                                     Diane Peede, RMR, CRR, CRC
24                              Federal Official Court Reporter
                             7 5 T e d T u r n e r D r i v e, S W , S u i t e 2 1 9 4
25                                A t l a n t a, G e o r g i a 3 0 3 0 3- 3 3 0 9
      Case 1:17-md-02800-TWT Document 721 Filed 06/05/19 Page 2 of 16
                                                                        2



 1   Appearances:

 2   Counsel for Plaintiffs:       James A. Harrod
                                   Amanda Kay Seals
 3                                 H. Lamar Mixson
                                   Joseph H. Weiss (by telephone)
 4                                 Michael A. Rogovin
                                   Emily Ward
 5

 6
     Counsel for Defendants:       Michael R. Smith
 7                                 B. Warren Pope
                                   Benjamin Lee
 8                                 April M. Elliott
                                   Gregory M. O'Neil
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25
      Case 1:17-md-02800-TWT Document 721 Filed 06/05/19 Page 3 of 16
                                                                           3



 1                           P R O C E E D I N G S

 2              (Call to the order of the Court.)

 3              THE COURT:    All right.   This is the case of In Re:

 4   Equifax Securities Litigation, Case Number 17-CV-3463, and In

 5   Re:   Equifax Derivative Litigation, Case Number 18-CV-317.

 6              First, let me ask counsel for the parties to

 7   identify yourselves for the record and the parties you

 8   represent, beginning with the Plaintiffs.

 9              MR. HARROD:    Good afternoon, Your Honor.       James

10   Harrod from Bernstein Litowitz Berger and Grossmann, for lead

11   Plaintiff in the Securities case.

12              THE COURT:    Good afternoon, Mr. Harrod.

13              MS. SEALS:    Good afternoon, Your Honor.     I'm Amanda

14   K. Seals from Boundurant, Mixson and Elmore.       I also

15   represent the lead Plaintiff in the Securities action.

16              THE COURT:    Good afternoon, Ms. Seals.

17              MR. LAMAR MIXSON:    Good afternoon, Your Honor.

18   Mickey Mixson, also with Bondurant, Mixson and Elmore,

19   representing the Plaintiffs in the Securities case.

20              THE COURT:    Good afternoon, Mr. Mixson.

21              MR. MIXSON:    Good afternoon, Your Honor.

22              MR. ROGOVIN:    Good afternoon, Your Honor.      Michael

23   Rogovin from WeissLaw, representing lead Plaintiffs in the

24   Derivative litigation.

25              And my colleague Joseph Weiss, I believe, should be
      Case 1:17-md-02800-TWT Document 721 Filed 06/05/19 Page 4 of 16
                                                                         4



 1   on the phone.    I think he was trying to dial in.

 2                MR. WEISS:    Good afternoon, Your Honor.    This is

 3   Mr. Weiss.    And I apologize, but we were literally on a Delta

 4   flight, taxied away from the gate, and they brought it back,

 5   saying they had mechanical problems, and it wasn't leaving

 6   until 12:30.    There was no way I would make it.       So I

 7   apologize that I couldn't be there in person.

 8                THE COURT:    There are no apologies necessary, Mr.

 9   Weiss.   That sort of thing happens.

10                MR. WEISS:    I'm glad I'm here, Your Honor.

11                MR. SMITH:    Good afternoon, Your Honor.    Michael

12   Smith for Equifax.

13                THE COURT:    Good afternoon, Mr. Smith.

14                MR. POPE:    Good afternoon, Your Honor.    Warren Pope

15   on behalf of Equifax.

16                THE COURT:    Good afternoon, Mr. Pope.

17                MR. LEE:    Good afternoon, Your Honor.    Benjamin

18   Lee, also on behalf of Equifax.

19                THE COURT:    Mr. Lee.

20                MS. APRIL ELLIOTT:   Good afternoon, Your Honor.

21   April Elliott from WilmerHale on behalf of Ms. Stock in the

22   Derivative action.

23                THE COURT:    Good afternoon, Ms. Elliott.

24                MR. O'NEIL:   Good afternoon, Your Honor.     Greg

25   O'Neil from Nelson Mullins, also on behalf of Ms. Stock.
      Case 1:17-md-02800-TWT Document 721 Filed 06/05/19 Page 5 of 16
                                                                        5



 1             THE COURT:    Good afternoon, Mr. O'Neil.

 2             All right.    I think I'm going to do the Securities

 3   case first.

 4             So I've received your proposed agenda for today's

 5   status conference, and I'll just go through it in the order

 6   you've got it listed.

 7             First of all, the proposed search terms and

 8   custodians to be used in connection with the Defendants'

 9   production of documents, who wants to go first on that?

10             Mr. Harrod?

11             MR. HARROD:    Thank you, Your Honor.     Again, James

12   Harrod for lead Plaintiff in the Securities case.

13             We have had multiple meet-and-confer communications

14   with Equifax.   We've exchanged correspondence.

15             Most recently, last night, Equifax provided us with

16   some information that we're going to try to use over the next

17   few days to provide them with revisions to our search terms.

18   There's still some outstanding issues about custodians.

19             I think what we would like to propose to the Court

20   at this point is that we want to have a deadline for either

21   reaching an agreement on the outstanding questions or

22   bringing whatever we can't agree on to the Court.        Subject to

23   the Court's calendar and schedule, we'd like to do that

24   sufficiently in advance of whatever the next status

25   conference would be so that we could submit whatever the
      Case 1:17-md-02800-TWT Document 721 Filed 06/05/19 Page 6 of 16
                                                                            6



 1   disputes are to Your Honor.

 2             Mr. Pope and I just spoke a few minutes ago, and

 3   our proposal would be to try to bring this to a close by May

 4   15th in anticipation of having a status conference, again,

 5   subject to Your Honor's schedule, sometime in early June.

 6   And I think that's kind of where we are.

 7             I don't have anything more specific to discuss

 8   regarding the content of what our disagreements are.        I don't

 9   think it would be beneficial to either us or the Court to do

10   that at this point.

11             THE COURT:    All right.

12             Are you going to speak to this, Mr. Pope?

13             MR. POPE:    I have nothing to add, Your Honor.          I

14   concur that May 15th is a reasonable deadline, and we'll

15   either reach agreement by May 15th or we won't.       If we don't,

16   then we'll come back to Your Honor and tee that up for the

17   next status conference, which, again, subject to your

18   availability, would be sometime in June.

19             THE COURT:    All right.

20             Mr. Harrod, prepare a written order incorporating

21   your proposal and get Mr. Pope's approval as to form, with

22   the deadline of May 15th and to be put on the agenda for the

23   next status conference if things haven't been worked out, and

24   submit it to me.

25             MR. HARROD:    Thank you, Your Honor.
      Case 1:17-md-02800-TWT Document 721 Filed 06/05/19 Page 7 of 16
                                                                              7



 1             THE COURT:    Just for your information, my status,

 2   my schedule for the rest of this year is a train wreck.            I'm

 3   going to be picking -- I hope picking a jury Monday for a

 4   four- to six-week criminal RICO case that I hope will be

 5   through by May 15th.

 6             And then I'm actually going to try to take a week

 7   of vacation in July.

 8             And then starting August 1st, I have a four-week

 9   long pill mill case to try, a criminal case.       And then the

10   day after Labor Day, I'll start the second phase of the

11   Gangster Disciples RICO case.     And then at some point after

12   that, I'll try the third stage of it.

13             So nothing y'all can do about it.       I thought I'd

14   just let you know what the situation is --

15             MR. HARROD:    Thank you.

16             THE COURT:    -- if I'm not as available as I have

17   tried to be in the past.

18             The next item is the status of a proposed

19   stipulation and protocol regarding coordination of

20   depositions.

21             Mr. Harrod?

22             MR. HARROD:    Your Honor, I had a conversation with

23   Mr. Pope yesterday, and I think we don't need to address this

24   item at the moment.

25             THE COURT:    Fine.
      Case 1:17-md-02800-TWT Document 721 Filed 06/05/19 Page 8 of 16
                                                                        8



 1                The next item is Equifax wants to talk about its

 2   motion for clarification.

 3                MR. SMITH:   Good afternoon, Your Honor.    Michael

 4   Smith for Equifax.

 5                I don't think this will take long, but we have

 6   filed a motion for clarification of essentially one paragraph

 7   of the Court's order which addresses corporate scienter, the

 8   scienter of Equifax.

 9                Specifically, we'd like the order to be clarified

10   to specify whether it found scienter of anyone besides Mr.

11   Smith.   The order is clear that it finds scienter of Mr.

12   Smith.   But as for corporate scienter, did it find the

13   scienter of any other individuals whose scienter could be

14   attributed to Equifax?

15                The Plaintiff contends and reads the order that it

16   found the scienter of two individuals who were not named as

17   Defendants:    Mr. Webb, who was the chief IT officer; and Ms.

18   Mauldin, who was the chief security officer of Equifax.

19                The Plaintiffs also argue that, well, really, you

20   don't even need to identify anybody who -- by name or

21   specifically who had scienter as long as somebody had

22   scienter who participated in the making of the statements.

23                We do not believe that either of those things is

24   clear from the order, and we have requested that it be

25   clarified.
      Case 1:17-md-02800-TWT Document 721 Filed 06/05/19 Page 9 of 16
                                                                         9



 1              I'm going to -- Ms. Sewell, if I could turn on this

 2   light?

 3              THE COURTROOM DEPUTY:     Sure.

 4              MR. SMITH:   Let's see.

 5              I need to go the other way.       That's about as much

 6   as it goes here.

 7              So this is the section of the order that we're

 8   focusing on, and I'll begin to say that this section clearly

 9   points out that for corporate scienter, under the applicable

10   case law -- and they're citing the Mizzaro v. Home Depot

11   case, which is the Eleventh Circuit case -- the order says

12   that you look to the state of mind of the corporate officials

13   who make or issue the statement or order or prove its

14   issuance or furnish language for inclusion in the statement.

15              So that's where you begin, but when you look at the

16   rest of this section of the order, although Webb and Mauldin

17   are referenced, the order does not specifically find that

18   Webb or Mauldin had scienter or that they participated in any

19   way in making the statements, approving the statements, or

20   furnishing any information for the statements.

21              The Defendants attached to their motion the very

22   few allegations from the Complaint that address Webb and

23   Mauldin, and none of these allegations -- there's only a

24   handful -- none of these allegations references their state

25   of mind.   They don't reference that they received any
      Case 1:17-md-02800-TWT Document 721 Filed 06/05/19 Page 10 of 16
                                                                         10



 1   warnings of deficient cyber security.      There are no

 2   allegations that they made, approved or furnished information

 3   for any of the statements.

 4               Really, essentially, all that's pled is their

 5   positions, that they found out about the breach after it was

 6   detected by Equifax, and who they reported it to.

 7               So from -- when you couple that fact with the fact

 8   that the order in other places finds that the allegations of

 9   the Complaint were not sufficient to allege the scienter of

10   the other individual defendants, Ploter and Gamble, so when

11   you look at and couple those things together, I think it's

12   clear that there's no finding, at least that we can discern,

13   that Webb and Mauldin had scienter or that their scienter,

14   there was any basis for attributing it to Equifax.

15               So the order also goes on and it references that

16   there are these allegations that someone in management, that

17   management, unspecified, were alleged in the Complaint to

18   receive warnings.

19               And the Plaintiffs argue that under the Mizzaro

20   case, that that's enough, that you don't need to identify

21   specific people, that all you have to do is essentially say

22   somebody in management must have known, must have

23   participated in the making of statements, and then that's all

24   that's needed to raise sufficient allegations of corporate

25   scienter.
      Case 1:17-md-02800-TWT Document 721 Filed 06/05/19 Page 11 of 16
                                                                         11



 1                So I'd like to -- we don't think that that is a

 2   correct statement of what Mizzaro held, and I think it's

 3   important to just look at -- which I've put up on the screen

 4   here, are excerpts from this decision.

 5                Like Your Honor's order, this section of the

 6   Mizzaro v. Home Depot opinion on corporate scienter begins by

 7   saying, We look to the state of mind of the individual

 8   corporate official or officials who make or issue the

 9   statement.    That is clear what needs to happen.

10                But then it goes on and it says here the Plaintiff,

11   in Home Depot, Bucks County, does not argue that any Home

12   Depot officials were responsible for the statements other

13   than the named individual defendants.

14                Well, that's exactly what we have in this case.        No

15   -- there are no allegations in the Complaint that anyone

16   besides the individual defendants were responsible for the

17   statements.

18                So in Home Depot, the Court used that and said,

19   Well, we've already found that the individual defendants in

20   Home Depot didn't have scienter.      You don't point to anyone

21   else.   So, therefore, Home Depot doesn't have scienter

22   either.

23                So in the passage in the last section here of the

24   graphic, it points that out.     Bucks County doesn't argue

25   anybody other than the named individuals were responsible;
      Case 1:17-md-02800-TWT Document 721 Filed 06/05/19 Page 12 of 16
                                                                          12



 1   and it doesn't argue that even if it didn't name scienter as

 2   to the individual defendants, it does raise -- the Complaint

 3   does raise a strong inference that somebody responsible for

 4   the allegedly misleading statements must have known of the

 5   fraud.

 6              So the court says they don't even allege this.           We

 7   don't need to get into it.

 8              And then they say, but in any event, the Amended

 9   Complaint does not create any inference, let alone a strong

10   one, that unnamed Home Depot officials were both responsible

11   for issuing the public statements and were aware of the

12   fraud.

13              So the central holding is that there's no corporate

14   scienter because the people you identified as making the

15   statements didn't have scienter.      So that's the ruling.

16              It did not hold in any way that, well, you don't

17   have to name the individual people that -- whose scienter is

18   being attributed to the company.      I think to the contrary, it

19   suggested you do have to look to the state of mind of the

20   individual or corporate official or officials.

21              And if you look at other parts of the opinion

22   earlier in the opinion, the court referenced, you know, Black

23   Letter Eleventh Circuit 9(b) law that says that 9(b) is

24   satisfied as long as the complaint sets forth the time and

25   place of each such statement and the person responsible for
      Case 1:17-md-02800-TWT Document 721 Filed 06/05/19 Page 13 of 16
                                                                          13



 1   making it.

 2                So there's no suggestion here that it's okay in a

 3   world of the private Securities Litigation Reform Act, which

 4   is all about particularity of allegations, in a world of

 5   9(b), that, as this quote shows, requires particularity of

 6   allegations, that you can just have unparticular allegations

 7   which don't even identify a specific individual and provides

 8   no basis for that individual's state of mind or whether that

 9   individual even participated in making any of the statements.

10   So that's not what Mizzaro found.

11                So in short, Your Honor, we would request that the

12   order be clarified as to whether it found corporate scienter

13   based on anyone's scienter other than Smith's, and if so, to

14   identify who those individuals were and where in the

15   Complaint it alleges that they had both scienter and

16   responsibility for making, approving or furnishing

17   information for the statements.

18                Thank you, Your Honor.

19                THE COURT:   All right.   I'm going to deny your

20   motion, Mr. Smith.    I think my order is clear enough that I

21   found scienter on the part of Mr. Smith and Equifax, and

22   that's all I need to say to deny the motion to dismiss.         So

23   I'm not going to change my order.      And I will deny your

24   motion for clarification.

25                Is there anything else on the Securities case?
      Case 1:17-md-02800-TWT Document 721 Filed 06/05/19 Page 14 of 16
                                                                          14



 1               MR. HARROD:   No, Your Honor, not from us.

 2               THE COURT:    All right.   Then the Derivative

 3   litigation, the first item on the agenda is Equifax's

 4   production of documents to lead counsel.

 5               Mr. Weiss, are you going to speak to that?

 6               MR. WEISS:    Yes, Your Honor.   Thank you.    I think

 7   I'm pleased to report that there are no disputes that need

 8   the Court's attention, I guess both in this regard and with

 9   regard to any other matter in the Derivative case.

10               But the Defendants have produced to us

11   approximately 500,000 pages of documents, which include

12   documents from what they called reading room, and these are

13   the really highly confidential documents, several hundred

14   thousand.   And we're going through those documents.       And as I

15   understand, there will be additional production, but it takes

16   time.

17               So we're not pressing for -- although we can look

18   at the ones anyway, but I think we've made substantial

19   progress in that regard in terms of trying to see what the

20   documents show.

21               I don't know that I have anything further on that

22   point, Your Honor, unless you want me to go on further just

23   in terms of the other items on the agenda.

24               THE COURT:    Do you want to say anything, Mr. Pope?

25               MR. POPE:    No, Your Honor.
      Case 1:17-md-02800-TWT Document 721 Filed 06/05/19 Page 15 of 16
                                                                         15



 1              THE COURT:   Fine.

 2              The next item on your agenda, Mr. Weiss?

 3              MR. WEISS:   Yes, Your Honor.     So, obviously, one of

 4   the issues here is trying to understand not only what went

 5   wrong that causes us all to, in effect, be here together, but

 6   also to try and understand what the company has done since

 7   then, and our expert, cyber security expert to try to see

 8   what additional measures should be taken.

 9              In that regard, we do have a meeting scheduled at

10   Equifax's headquarters with our expert, including us,

11   including counsel, but it would be at Equifax's headquarters

12   in Atlanta, together with their chief information security

13   officer.   And, you know, we have pretty much a day devoted to

14   that.

15              Once that takes place, if I may, Your Honor, it

16   kind of brings us to the next item, which shortly thereafter

17   we will be meeting in person with the company's demand review

18   committee to share our thoughts with them in terms of what

19   additional measures should be taken in terms of internal

20   controls and cyber security.     So we expect that all to happen

21   either at the end of April or early May.

22              THE COURT:   All right, Mr. Weiss.

23              Do you want to add anything, Mr. Pope?

24              MR. POPE:    No, Your Honor.    Thank you.

25              THE COURT:   I believe that covers the agenda item
      Case 1:17-md-02800-TWT Document 721 Filed 06/05/19 Page 16 of 16
                                                                         16



 1   for both cases.

 2              Is there anything else we need to talk about today?

 3              MR. SMITH:    I don't believe so, Your Honor.

 4              MR. HARROD:   No, Your Honor.

 5              THE COURT:    All right.   Y'all get with Ms. Sewell

 6   after I leave the bench and see if you can come up with a

 7   date in May that we can have our next regular status

 8   conference, and that is hopefully out of range of the

 9   Gangster Disciples case.

10              The Court's in recess until further order.

11              (Proceedings concluded at 2:26 p.m.)

12                             - - - - - - - -

13                       Reporter's Certification

14   I certify that the foregoing is a correct transcript from the

15   record of proceedings in the above-entitled matter.

16                                  s/Diane Peede, RMR, CRR, CRC
                                    Official Court Reporter
17                                  United States District Court
     Date:   June 5, 2019           Northern District of Georgia
18

19

20

21

22

23

24

25
